Citation Nr: 0718025	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  01-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to service connection for a low 
back disorder, including degenerative disease, will be the 
subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board previously adjudicated the 
veteran's claim in October 2002.  The veteran's claim for 
service connection for hepatitis C was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court originally vacated the Board's decision in October 
2003.  However, the Secretary appealed the decision to the 
United States Court of Appeals for the Federal Circuit in 
January 2004.  

The Federal Circuit vacated the Court's decision and returned 
the case to the Court in April 2004.  The Court ultimately 
vacated the Board's decision, and returned the case to the 
Board, in December 2004.

The Board wrote to the veteran, through his attorney, in 
March 2006.  He was advised that the case was returned to the 
Board by the Court.  He was further advised that he had 90 
days to submit additional evidence or argument in support of 
his claim.  The veteran, through his attorney, requested a 
60-day extension to submit additional argument/evidence in 
June 2006.  The request was granted that same month.

The veteran submitted a second request for an extension in 
August 2006.  He informed the Board that new medical evidence 
would be obtained and provided to the Board.  The request was 
granted that same month.

The veteran submitted a third request for an extension in 
October 2006.  He informed the Board that a medical 
specialist had reviewed the record and a report was 
anticipated.  The request was granted that same month.

The veteran, through his attorney, informed the Board that he 
had no additional evidence to submit in December 2006.  He 
asked that the Board proceed with its appellate review.

Finally, there are two issues on appeal to the Board at this 
time.  One involves service connection for hepatitis C and 
the other involves service connection for a low back 
disorder, including degenerative disease.  The veteran 
submitted a statement in July 2006 wherein he stated that his 
attorney would represent him in regard to the hepatitis C 
issue and that a veterans service organization would 
represent him in regard to the back issue.  Accordingly, the 
two issues will be addressed by separate decisions.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted, supra, the Board previously denied the veteran's 
claim for service connection in October 2002.  The Court 
vacated that decision and remanded the case to the Board.  
The basis for the vacate and remand action was that the Court 
found the notice provided in this case, as required under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), was inadequate.  On 
remand, the veteran must be provided with the required 
notice.

The veteran claims that he had symptoms of his hepatitis C in 
service and that he had those same symptoms when he was 
diagnosed with hepatitis C after service.  His service 
medical records (SMRs) reflect treatment, at various times, 
for gastroenteritis, general body aches, weakness, upper 
respiratory infection symptoms, and chills, as well as 
malaise and weakness, which were reported to be probable 
viral syndrome.  His July 1976 separation examination report 
did not reflect the presence of any liver abnormality.  There 
was no complaint or finding of hepatitis at the separation 
examination.  

The veteran testified that he was diagnosed with hepatitis C 
about a year after he was discharged from service at his 
videoconference hearing in April 2002.  This would be in 
either 1977 or 1978.  The veteran failed to identify where he 
was diagnosed with hepatitis C, although it appears he was 
implying it was at the VA medical center (VAMC) in 
Shreveport, Louisiana.  The veteran gave a risk factor of 
donating blood in service.  

A review of VA treatment records for the period from July 
1977 to May 2000 does not show any treatment or testing for 
hepatitis in the 1970's or 1980's.  The records do show that 
the veteran was treated for complaints of a sore throat on 
November 7, 1993, and returned to the clinic the next day 
where the impression was viral pharyngitis.  The veteran also 
had blood drawn at that time and the results were said to be 
positive for the hepatitis C antibody.  Laboratory test 
results from November 11, 1993, were negative for hepatitis B 
antibody (HBsAb), hepatitis B core antibody (HBcAb), 
hepatitis A antibody, and hepatitis B surface antigen 
(HBsAg).  The clinical entries from November 7-11, 1993, did 
not contain a diagnosis of hepatitis C.  These records 
represent the first notation of hepatitis in the VA treatment 
records in the claims folder.  

VA treatment records reflect that the veteran requested to be 
tested for hepatitis in December 1998 because he had been 
told a few years earlier that he may have jaundice or 
hepatitis.  Later in the report, it was noted that he had 
been told the year before that he had hepatitis.  The veteran 
gave a history of being diagnosed with hepatitis by the 
"blood bank" in 1976 and that he was told by VA that he had 
hepatitis C in 1993 in an entry dated December 20, 2000.  The 
veteran denied any blood transfusions, blood exposure, and 
denied intravenous drug use.  He did have a tattoo in the 
1960's and had ear piercings in the 1970's and 1990's.  A 
liver biopsy from February 2001 showed evidence of chronic 
hepatitis.  A clinic entry from July 19, 2001, also noted 
that the veteran claimed to have been diagnosed with 
hepatitis in 1976, with VA informing him of his hepatitis in 
1993.  However, none of the medical entries, to include later 
records, related the veteran's hepatitis C to his military 
service.  

The veteran has not provided evidence of his being diagnosed 
with hepatitis in the year after service.  Nor has he 
identified the blood bank involved such that a request for 
records can be made.  The veteran must be contacted and asked 
to either provide the evidence or provide the RO with the 
appropriate information, and authorization, to request/obtain 
the records.

Finally, evidence was received of two Social Security 
Administration (SSA) decisions involving disability benefits 
since the Board decision of October 2002.  The first decision 
is dated in March 2000 and was received at the Board in 
January 2005 and forwarded to the RO.  The veteran was 
granted disability benefits based on this decision.  The 
second decision is dated in June 2005.  The veteran's SSA 
disability benefits were terminated in this decision.  

The SSA must be contacted so that the records and medical 
evidence pertaining to these decisions can be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  In order to comply with the decision 
of the Court, the RO must ensure that all 
notification actions required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with as to the 
veteran's claim for service connection. 

2.  The RO should contact the veteran and 
request that he identify the sources for 
all VA and non-VA health care providers 
who have treated him for his hepatitis C 
since service.  

3.  The veteran should also be asked to 
identify the blood bank where he said he 
was told he had hepatitis.  If the 
veteran can provide sufficient 
information regarding the blood bank, the 
appropriate records should be requested.  
The veteran should also be asked to 
submit any information/evidence 
contemporaneous with his dealings with 
the blood bank that would show a finding 
of hepatitis in 1976.  

4.  The RO should obtain from the SSA the 
decisions and records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

5.  The RO should schedule the veteran 
for a VA gastroenterology examination to 
determine the nature and etiology of the 
veteran's hepatitis C.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner must indicate 
that the claims folder was reviewed in 
conjunction with the examination.

The examiner must carefully consider any 
hepatitis C related symptoms which are 
documented in the service medical 
records, as well as any hepatitis C 
related risk factors noted.  Thereafter, 
the examiner must specifically opine 
whether there is at least a 50 percent 
probability or greater that hepatitis C 
was incurred or aggravated in service.  A 
complete rationale must be provided for 
any opinion proffered.

6.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



